Title: To Benjamin Franklin from Windisch-Grätz, with Franklin’s Note for a Reply, 3 March 1785
From: Windisch-Grätz, Josef Niclas Reichsgraf
To: Franklin, Benjamin


				
					Monsieur
					Bruxelles le 3 Mars 1785
				
				C’est avec le plus grand plaisir du monde, que je vois par l’obligeante reponse dont vous m’honnorez Monsieur, que vous approuvez mon déssein; mais je Suis bien Surpris, que les exemplaires, que j’ai eu lhonneur de vous addresser ne vous Soient point parvennus. Le paquet a été fermé Sous mes yeux, et la ettre, que j’ai eu lhonneur de vous ecrir Se trouvoit dans le même paquet, qui contenoit 50 exemplaires latins et 40 allemands, il faut donc que ce paquet ait été ouvert Soit a la diligence, Soit a la douane ce qui est fort desagréable. J’ai ecrit avant-hier au Comte de la Marck, pour lui demander en quel etat le paquet etoit arrivé chez lui, et pour le prier de S’informer ce que ces exemplaires Sont devennus, et de vous les faire parvennir. Je respecte trop vos loisirs Monsieur, pour ne pas vous Suplier de ne pas me repondre a cette Seconde lettre, a moins que les exemplaires ne tardeâssent a vous arriver, dans ce cas je vous prierois de m’en faire avertir.
				J’ai pris la liberté de vous en destiner des allemands parceque c’est dans cette langue que j’ai fait ce petit ecrit, et que je ne Suis pas parfaitement content de la traduction latine.
				Des que je Saurai Si les unniversités auxquelles j’ai proposé de juger les ecrits, acceptent de S’en charger, je ferai paroitre ce programme en francois, et y ajouterai des eclaircissements pour ceux, qui doute de la possibilité de la Solution.
				J’ai lhonneur d’etre avec les Sentimens de la plus parfaite vénération Monsieur Votre tres humble et tres obeissant Serviteur
				
					
						Le Comte de Windisch: Grätz
					
				
			  
				Endorsed: Write a few Lines informing that the Pacquet is since come to hand.
				Notation: De Windisch-Gratz 3 Mars 83
			